      Case 1:18-cv-08231-AT-BCM Document 91 Filed 02/11/20 Page 1 of 16



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
   MORGAN ART FOUNDATION LIMITED, FIGURE 5 ART
   LLC, SHEARBROOK (US) LLC, RI CATALOGUE
   RAISONNÉ LLC, AND SIMON SALAMA-CARO,

                  PLAINTIFFS,                                     Case No. 18-cv-08231 (AT) [rel. 18
                                                                  Civ. 04438 (AT)]
          -AGAINST-

   JAMES W. BRANNAN AS PERSONAL REPRESENTATIVE
   OF THE ESTATE OF ROBERT INDIANA,

                  DEFENDANTS.
   JAMES W. BRANNAN AS PERSONAL REPRESENTATIVE
   OF THE ESTATE OF ROBERT INDIANA,

                  COUNTERCLAIM-PLAINTIFF,

          -AGAINST-

   MORGAN ART FOUNDATION LIMITED, FIGURE 5 ART
   LLC, SHEARBROOK (US) LLC, RI CATALOGUE
   RAISONNÉ LLC, AND SIMON SALAMA-CARO,

                  PLAINTIFFS.


       PLAINTIFFS’ ANSWER TO THE AMENDED COUNTERCLAIMS OF DEFENDANT
 JAMES W. BRANNAN AS PERSONAL REPRESENTATIVE OF THE ESTATE OF ROBERT INDIANA


       Plaintiffs and Counterclaim-Defendants Morgan Art Foundation Limited (“MAF”), Simon

Salama-Caro, Shearbrook (US), LLC, Figure 5 Art LLC, and RI Catalogue Raisonné LLC

(together, “Plaintiffs”), by and through their attorneys Quinn Emanuel Urquhart & Sullivan, LLP,

as and for their Answer to the Amended Counterclaims (ECF No. 52) of Defendant James W.

Brannan as Personal Representative of the Estate of Robert Indiana (the “Estate”), state as follows:
      Case 1:18-cv-08231-AT-BCM Document 91 Filed 02/11/20 Page 2 of 16



       203.    Plaintiffs neither admit nor deny the allegations in Paragraph 203 because they

state a legal conclusion to which no response is required. To the extent a response is necessary,

the allegations are denied.

       204.    Plaintiffs deny the allegations in Paragraph 204, except that Plaintiffs admit that

MAF and Salama-Caro were champions of Robert Indiana, cared about his personal welfare, and

cared about promoting his legacy and building a market for his works.

       205.    Plaintiffs deny the allegations in Paragraph 205, except that Plaintiffs admit that

Salama-Caro approached Indiana and offered to act as his agent in the art market.

       206.    Plaintiffs deny the allegations in Paragraph 206, except that to the extent the

allegations in Paragraph 206 purport to characterize the allegations in Plaintiffs’ First Amended

Complaint (ECF No. 14), MAF’s First Amended Complaint in Morgan Art Foundation Ltd. v.

McKenzie, et al., No. 18-cv-4438 (S.D.N.Y.), and the agreements between Indiana and MAF and

Salama-Caro, which speak for themselves, Plaintiffs respectfully refer the Court to those

documents for their contents, and admit the terms of those documents.

       207.    Plaintiffs deny the allegations in Paragraph 207, except that to the extent the

allegations in Paragraph 207 purport to characterize the agreements between Indiana and MAF

and Salama-Caro, which speak for themselves, Plaintiffs respectfully refer the Court to those

documents for their contents, and admit the terms of those documents.

       208.    Plaintiffs deny the allegations in Paragraph 208, except that Plaintiffs admit they

created LOVE sculptures made from granite, and to the extent the allegations in Paragraph 208

purport to characterize the Sculpture Agreement and the Marble Sculpture Agreements, which

speak for themselves, Plaintiffs respectfully refer the Court to those documents for their contents,

and admit the terms of those documents.




                                                 2
       Case 1:18-cv-08231-AT-BCM Document 91 Filed 02/11/20 Page 3 of 16



        209.   Plaintiffs deny the allegations in Paragraph 209.

        210.   Plaintiffs deny the allegations in Paragraph 210, except that to the extent the

allegations in Paragraph 210 purport to characterize the agreements between Indiana and MAF

and Salama-Caro, which speak for themselves, Plaintiffs respectfully refer the Court to those

documents for their contents, and admit the terms of those documents.

        211.   Plaintiffs deny the allegations in Paragraph 211, except that to the extent the

allegations in Paragraph 211 purport to characterize the agreements between Indiana and MAF

and Salama-Caro, which speak for themselves, Plaintiffs respectfully refer the Court to those

documents for their contents, and admit the terms of those documents.

        212.   Plaintiffs deny the allegations in Paragraph 212, except that Plaintiffs admit they

have lent and donated Indiana works.

        213.   Plaintiffs deny the allegations in Paragraph 213, except that Plaintiffs admit that

Indiana signed an agreement stating that Salama-Caro would create a catalogue of Indiana’s works

and that Indiana permitted Figure 5 Art to operate the website www.RobertIndiana.com and

display Indiana’s works on that site.

        214.   Plaintiffs deny the allegations in Paragraph 214, except that Plaintiffs deny

knowledge or information sufficient to form a belief as to the truth of the allegation that the Estate

knows very little about Morgan.

        215.   Plaintiffs deny the allegations in Paragraph 215, except that Plaintiffs admit that

Morgan Art Foundation Limited previously operated under the name Morgan Consolidated Ltd.,

and the Estate’s allegations concerning Bahamian law state legal conclusions to which no response

is required.




                                                  3
       Case 1:18-cv-08231-AT-BCM Document 91 Filed 02/11/20 Page 4 of 16



        216.    Plaintiffs deny the allegations in Paragraph 216, except that Plaintiffs admit that

MAF filed a lawsuit against Indiana and others on May 18, 2018, and that Indiana died the day

after MAF filed suit.

        217.    Plaintiffs admit that the Estate filed this lawsuit, state that the lawsuit is meritless,

and to the extent the allegations in Paragraph 217 purport to characterize the Estate’s Answer and

Counterclaims against Plaintiffs in McKenzie, which speaks for itself, Plaintiffs respectfully refer

the Court to that document for its contents.

        218.    Plaintiffs deny the allegations in Paragraph 218, except that to the extent the

allegations in Paragraph 218 purport to characterize the Estate’s May 10, 2019 letter, which speaks

for itself, Plaintiffs respectfully refer the Court to that document for its contents and deny any

allegations inconsistent therewith.

        219.    Plaintiffs deny the allegations in Paragraph 219, and deny that the Estate is entitled

to any of the relief it seeks therein.

        220.    Plaintiffs deny the allegations in Paragraph 220 and deny that the Estate is entitled

to any of the relief it seeks therein.

        221.    Plaintiffs deny the allegations in Paragraph 221, except that Plaintiffs admit that

Robert Indiana was a world-renowned American artist, famous for his iconic works such as the

LOVE sculpture, and that he lived on the island of Vinalhaven when he died on May 19, 2018.

        222.    Plaintiffs admit the allegations in Paragraph 222.

        223.    Plaintiffs deny the allegations in Paragraph 223, except that Plaintiffs admit that

Morgan was a Bahamas limited liability company.

        224.    Plaintiffs admit the allegations in Paragraph 224.




                                                   4
      Case 1:18-cv-08231-AT-BCM Document 91 Filed 02/11/20 Page 5 of 16



       225.   Plaintiffs deny the allegations in Paragraph 225, except that Plaintiffs admit that

Shearbrook (US), LLC is a New York limited liability company, and that Simon Salama-Caro at

least partly owns or manages Shearbrook.

       226.   Plaintiffs deny the allegations in Paragraph 226, except that Plaintiffs admit that RI

Catalogue Raisonné LLC is a New York limited liability company, and that Simon Salama-Caro

at least partly owns or manages RI Catalogue Raisonné LLC.

       227.   Plaintiffs deny the allegations in Paragraph 227, except that Plaintiffs admit that

Figure 5 Art LLC is a New York limited liability company, and that Simon Salama-Caro at least

partly owns or manages Figure 5 Art LLC.

       228.   Plaintiffs deny the allegations in Paragraph 228.

       229.   Plaintiffs deny the allegations in Paragraph 229.

       230.   Plaintiffs deny the allegations in Paragraph 230.

       231.   Plaintiffs deny the allegations in Paragraph 231.

       232.   Plaintiffs deny the allegations in Paragraph 232, except that Plaintiffs admit that

Salama-Caro acted as Indiana’s agent in the art market.

       233.   Plaintiffs deny the allegations in Paragraph 233, except that Plaintiffs admit that

Salama-Caro knew that Indiana had achieved global recognition in the 1960s and 1970s.

       234.   Plaintiffs deny the allegations in Paragraph 234, except that Plaintiffs admit that

Salama-Caro traveled to Vinalhaven for meetings with Indiana in the 1990s.

       235.   Plaintiffs deny the allegations in Paragraph 235, except that Plaintiffs admit that

Indiana entered into an agreement with MAF on or about April 9, 1999 (the “April 1999

Agreement”), and to the extent the allegations in Paragraph 235 purport to characterize the April




                                                5
      Case 1:18-cv-08231-AT-BCM Document 91 Filed 02/11/20 Page 6 of 16



1999 Agreement, which speaks for itself, Plaintiffs respectfully refer the Court to that document

for its content, and admit the terms of the document.

       236.    Plaintiffs deny the allegations in Paragraph 236.

       237.    Plaintiffs deny the allegations in Paragraph 237, except that Plaintiffs admit that the

Agreement contains the quoted language, admit that Morgan had discretion to sell artworks, admit

that the Agreement contained a list of permissible expenses, and admit that Indiana would receive

50% of the net income.

       238.    Plaintiffs deny the allegations in Paragraph 238, except that to the extent the

allegations in Paragraph 238 purport to characterize the April 1999 Agreement, which speaks for

itself, Plaintiffs respectfully refer the Court to that document for its content, and admit that the

Agreement contains the quoted language.

       239.    Plaintiffs deny the allegations in Paragraph 239, except that Plaintiffs admit that the

April 1999 Agreement was prepared by an attorney and deny knowledge or information sufficient

to form a belief as to the truth of the allegation that Indiana was not represented by legal counsel

in connection with the April 1999 Agreement.

       240.    Plaintiffs deny the allegations in Paragraph 240, except that Plaintiffs admit that

Indiana signed a modification of the April 1999 Agreement (the “Signature Agreement”), and to

the extent the allegations in Paragraph 240 purport to characterize the Signature Agreement, which

speaks for itself, Plaintiffs respectfully refer the Court to that document for its content and admit

the terms of the Agreement.

       241.    Plaintiffs deny the allegations in Paragraph 241, except that Plaintiffs admit that the

Signature Agreement was prepared by an attorney, and deny knowledge or information sufficient




                                                 6
      Case 1:18-cv-08231-AT-BCM Document 91 Filed 02/11/20 Page 7 of 16



to form a belief as to the truth of the allegation that Indiana was not represented by legal counsel

in connection with the Signature Agreement.

       242.    Plaintiffs deny the allegations in Paragraph 242, except that Plaintiffs admit that

Indiana signed an agreement on or about December 22, 1999 (the “Sculpture Agreement”), and to

the extent the allegations in Paragraph 242 purport to characterize the Sculpture Agreement, which

speaks for itself, Plaintiffs respectfully refer the Court to that document for its content and admit

the terms of the Agreement.

       243.    Plaintiffs deny the allegations in Paragraph 243.

       244.    Plaintiffs deny the allegation in Paragraph 244, except that Plaintiffs admit that

Morgan had discretion to sell artworks and admit that Indiana would receive 20% of the net income

received.

       245.    Plaintiffs deny the allegations in Paragraph 245, except that Plaintiffs admit that the

Sculpture Agreement was prepared by an attorney, and deny knowledge or information sufficient

to form a belief as to the truth of the allegation that Indiana was not represented by legal counsel

in connection with the Sculpture Agreement.

       246.    Plaintiffs deny the allegations in Paragraph 246, except that to the extent the

allegations in Paragraph 246 purport to characterize MAF’s First Amended Complaint in

McKenzie, which speaks for itself, Plaintiffs respectfully refer the Court to that document for its

contents, Plaintiffs admit that MAF and Salama-Caro cannot yet locate a copy of the amended

agreement, and Plaintiffs deny knowledge or information sufficient to form a belief as to the truth

of the allegations that the Estate has not seen a copy of the 2004 Amendment.

       247.    Plaintiffs deny the allegations in Paragraph 247.




                                                 7
      Case 1:18-cv-08231-AT-BCM Document 91 Filed 02/11/20 Page 8 of 16



       248.    Plaintiffs deny the allegations in Paragraph 248, except state that Morgan was

permitted to fabricate marble sculptures.

       249.    Plaintiffs deny the allegations in Paragraph 249.

       250.    Plaintiffs deny the allegations in Paragraph 250, except that Plaintiffs admit that the

Marble Sculpture Agreements were drafted by Simon Salama-Caro following discussions and

agreement with Indiana, and admit that neither Salama-Caro nor Indiana were represented by legal

counsel or discussed seeking legal counsel in connection with the Marble Sculpture Agreements.

       251.    Plaintiffs deny the allegations in Paragraph 251, except that to the extent the

allegations in Paragraph 251 purport to characterize the April 1999 Agreement, the Sculpture

Agreement, the Marble Sculpture Agreements, or any amendments or modifications to those

agreements, which speak for themselves, Plaintiffs respectfully refer the Court to those documents

for their content and admit the terms of those documents.

       252.    Plaintiffs deny the allegations in Paragraph 252.

       253.    Plaintiffs deny the allegations in Paragraph 253, except that to the extent the

allegations in Paragraph 253 purport to characterize the April 1999 Agreement, the Sculpture

Agreement, the Marble Sculpture Agreements, or any amendments or modifications to those

agreements, which speak for themselves, Plaintiffs respectfully refer the Court to those documents

for their content and admit the terms of those documents.

       254.    Plaintiffs deny the allegations in Paragraph 254, except that Plaintiffs admit that

Indiana signed a letter authorizing Salama-Caro and RI Catalogue Raisonné, to prepare a catalogue

raisonné of Indiana’s works, and to the extent the allegations in Paragraph 254 purport to

characterize that letter, which speaks for itself, Plaintiffs respectfully refer the Court to that

document for its content, and admit the terms of the document.




                                                 8
       Case 1:18-cv-08231-AT-BCM Document 91 Filed 02/11/20 Page 9 of 16



        255.    Plaintiffs deny the allegations in Paragraph 255, except that Plaintiffs admit that

Figure 5 operated the website www.RobertIndiana.com, and to the extent that the allegations in

Paragraph 255 purport to characterize the allegations in Plaintiffs’ First Amended Complaint,

which speaks for itself, Plaintiffs respectfully refer the Court to that document for its content and

admit the allegations in that document.

        256.    Plaintiffs deny the allegations in Paragraph 256, except that Plaintiffs admit that

Salama-Caro held himself out as Indiana’s agent in the global art market.

        257.    Plaintiffs deny the allegations in Paragraph 257, except that to the extent the

allegations in Paragraph 257 purport to characterize the agreements between Indiana and MAF

and Salama-Caro, which speak for themselves, Plaintiffs respectfully refer the Court to those

documents for their contents, and admit the terms of those documents.

        258.    Plaintiffs deny the allegations in Paragraph 258.

        259.    Plaintiffs deny the allegations in Paragraph 259.

        260.    Plaintiffs deny the allegations in Paragraph 260.

        261.    Plaintiffs repeat and reallege each and every allegation contained in the paragraphs

above as if fully set forth here.

        262.    Plaintiffs deny the allegations in Paragraph 262.

        263.    Plaintiffs deny the allegations in Paragraph 263.

        264.    Plaintiffs deny the allegations in Paragraph 264.

        265.    Plaintiffs deny the allegations in Paragraph 265, except that Plaintiffs admit that the

Estate sent a letter to MAF and Salama-Caro on May 10, 2019, and to the extent the allegations in

Paragraph 265 purport to characterize the contents of the Estate’s May 10, 2019 letter, which




                                                  9
      Case 1:18-cv-08231-AT-BCM Document 91 Filed 02/11/20 Page 10 of 16



speaks for itself, Plaintiffs respectfully refer the Court to that document for its content and deny

any allegations inconsistent therewith.

        266.    Plaintiffs deny the allegations in Paragraph 266.

        267.    Plaintiffs deny the allegations in Paragraph 267.

        268.    Plaintiffs deny the allegations in Paragraph 268, except admit that a dispute exists

between the parties.

        269.    Plaintiffs deny the allegations in Paragraph 269, except admit that a dispute exists

between the parties.

        270.    Plaintiffs deny the allegations in Paragraph 270, except admit that a dispute exists

between the parties.

        271.    Plaintiffs deny the allegations in Paragraph 271, except admit that a dispute exists

between the parties.

        272.    Plaintiffs deny the allegations in Paragraph 272.

        273.    Plaintiffs deny the allegations in Paragraph 273.

        274.    Plaintiffs repeat and reallege each and every allegation contained in the paragraphs

above as if fully set forth here.

        275.    Plaintiffs deny the allegations in Paragraph 275, except that Salama-Caro admits

that he acted as Indiana’s agent in the art market.

        276.    Plaintiffs deny the allegations in Paragraph 276.

        277.    Plaintiffs deny the allegations in Paragraph 277.

        278.    Plaintiffs deny the allegations in Paragraph 278.

        279.    Plaintiffs deny the allegations in Paragraph 279.

        280.    Plaintiffs deny the allegations in Paragraph 280.




                                                 10
      Case 1:18-cv-08231-AT-BCM Document 91 Filed 02/11/20 Page 11 of 16



        281.    Plaintiffs deny the allegations in Paragraph 281.

        282.    Plaintiffs deny the allegations in Paragraph 282.

        283.    Plaintiffs deny the allegations in Paragraph 283.

        284.    Plaintiffs repeat and reallege each and every allegation contained in the paragraphs

above as if fully set forth here.

        285.    Plaintiffs deny the allegations in Paragraph 285.

        286.    Plaintiffs deny the allegations in Paragraph 286.

        287.    Plaintiffs deny the allegations in Paragraph 287.

        288.    Plaintiffs deny the allegations in Paragraph 288.

        289.    Plaintiffs deny the allegations in Paragraph 289.

        290.    Plaintiffs deny the allegations in Paragraph 290.

        291.    Plaintiffs deny the allegations in Paragraph 291.

        292.    Plaintiffs deny the allegations in Paragraph 292.

        293.    Plaintiffs repeat and reallege each and every allegation contained in the paragraphs

above as if fully set forth here.

        294.    Plaintiffs deny the allegations in Paragraph 294.

        295.    Plaintiffs deny the allegations in Paragraph 295.

        296.    Plaintiffs deny the allegations in Paragraph 296.

                                        PRAYER FOR RELIEF

        A.      Plaintiffs deny the allegations in Paragraph A of the Prayer for Relief and deny that

the Estate is entitled to any relief.

        B.      Plaintiffs deny the allegations in Paragraph B of the Prayer for Relief and deny that

the Estate is entitled to any relief.




                                                 11
      Case 1:18-cv-08231-AT-BCM Document 91 Filed 02/11/20 Page 12 of 16



        C.      Plaintiffs deny the allegations in Paragraph C of the Prayer for Relief and deny that

the Estate is entitled to any relief.

        D.      Plaintiffs deny the allegations in Paragraph D of the Prayer for Relief and deny that

the Estate is entitled to any relief.

        E.      Plaintiffs deny the allegations in Paragraph E of the Prayer for Relief and deny that

the Estate is entitled to any relief.

        F.      Plaintiffs deny the allegations in Paragraph F of the Prayer for Relief and deny that

the Estate is entitled to any relief.

        G.      Plaintiffs deny the allegations in Paragraph G of the Prayer for Relief and deny that

the Estate is entitled to any relief.

        H.      Plaintiffs deny the allegations in Paragraph H of the Prayer for Relief and deny that

the Estate is entitled to any relief.

        I.      Plaintiffs deny the allegations in Paragraph I of the Prayer for Relief and deny that

the Estate is entitled to any relief.

        J.      Plaintiffs deny the allegations in Paragraph J of the Prayer for Relief and deny that

the Estate is entitled to any relief.

                                                ***

                                PLAINTIFFS’ AFFIRMATIVE DEFENSES

        Without assuming any burden of proof that would otherwise rest with the Estate, Plaintiffs

assert the following defenses:

                                          FIRST DEFENSE

        The Estate’s Amended Counterclaims fail, in whole or in part, to state a claim on which

relief can be granted.




                                                 12
      Case 1:18-cv-08231-AT-BCM Document 91 Filed 02/11/20 Page 13 of 16



                                         SECOND DEFENSE

          The Estate’s Amended Counterclaims are barred, in whole or in part, by the applicable

statutes of limitations and statutes of repose.

                                          THIRD DEFENSE

          The Estate’s Amended Counterclaims are barred, in whole or in part, by the doctrines of

laches, waiver, acquiescence, and estoppel.

                                         FOURTH DEFENSE

          The Estate’s Amended Counterclaims are barred, in whole or in part, by the doctrine of

unclean hands.

                                           FIFTH DEFENSE

          The Estate’s Amended Counterclaims are barred, in whole or in part, as contrary to public

policy.

                                          SIXTH DEFENSE

          The Estate’s Amended Counterclaims are barred, in whole or in part, because the Estate

does not own a valid trademark or have intellectual property rights in “Robert Indiana.”

                                         SEVENTH DEFENSE

          The Estate’s Amended Counterclaims are barred, in whole or in part, because the Estate

and/or Robert Indiana failed to comply with their contractual obligations to Plaintiffs.

                                         EIGHTH DEFENSE

          The Estate’s Amended Counterclaims are barred, in whole or in part, because the Estate’s

alleged damages, if any, are speculative, and because of the impossibility of the ascertainment of

those alleged damages.




                                                  13
      Case 1:18-cv-08231-AT-BCM Document 91 Filed 02/11/20 Page 14 of 16



                                         NINTH DEFENSE

       The Estate’s Amended Counterclaims are barred, in whole or in part, because the Estate

lacks standing to bring the Amended Counterclaims.

                                        TENTH DEFENSE

       The Estate is not entitled to recovery of attorneys’ fees and costs.


                                      ELEVENTH DEFENSE

       The Estate’s Amended Counterclaims are barred, in whole or in part, because the Estate

suffered no damages.

                                       TWELFTH DEFENSE

       The Estate’s Amended Counterclaims are barred, in whole or in part, for lack of subject

matter jurisdiction.

                                     THIRTEENTH DEFENSE

       The Estate’s Amended Counterclaims are barred, in whole or in part, because the Estate

and/or Robert Indiana failed to mitigate damages.

                                     FOURTEENTH DEFENSE

       The Estate’s Amended Counterclaims seeking injunctive relief are barred, in whole or in

part, because the Estate suffered no irreparable harm.

                                      FIFTEENTH DEFENSE

       The Estate’s Amended Counterclaims seeking injunctive relief are barred, in whole or in

part, because the Estate has an adequate remedy at law.

                                      SIXTEENTH DEFENSE

       The Estate’s Amended Counterclaims are barred, in whole or in part, because Robert

Indiana authorized Plaintiffs’ conduct concerning Indiana artworks.



                                                14
      Case 1:18-cv-08231-AT-BCM Document 91 Filed 02/11/20 Page 15 of 16



                                    SEVENTEENTH DEFENSE

       The Estate’s Amended Counterclaims are barred, in whole or in part, because Robert

Indiana authorized one or more of Plaintiffs’ registration and operation of the domain name

“www.RobertIndiana.com.”

                                     EIGHTEENTH DEFENSE

       The Estate’s Amended Counterclaims are barred, in whole or in part, because Robert

Indiana authorized one or more of Plaintiffs’ registration and operation of the domain name

“www.ricatalogueraisonne.org.”

                                     NINETEENTH DEFENSE

       The Estate’s Amended Counterclaims are barred, in whole or in part, because Robert

Indiana authorized one or more of Plaintiffs’ preparation and publication of a Catalogue Raisonné

of his complete oeuvre.

                                      TWENTIETH DEFENSE

       The Estate’s Amended Counterclaims are barred, in whole or in part, because any alleged

contractual breach by Plaintiffs was not material.

                                    TWENTY FIRST DEFENSE

       The Estate’s Amended Counterclaims are barred, in whole or in part, because no amounts

are due to Indiana under the April 1999 Agreement or Sculpture Agreement.

                                   TWENTY SECOND DEFENSE

       The Estate’s Amended Counterclaims are barred, in whole or in part, because Indiana knew

and approved of MAF’s transactions with Shearbrook.

                               PLAINTIFFS’ PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully pray that the Court:




                                                15
      Case 1:18-cv-08231-AT-BCM Document 91 Filed 02/11/20 Page 16 of 16



       A.      Enter judgment in favor of MAF on MAF’s First Amended Complaint (Dkt. 14) as

set forth in the First Amended Complaint;

       B.      Dismiss the Estate’s Amended Counterclaims in their entirety and order that the

Estate takes nothing;

       C.      Enter judgment in favor of Plaintiffs on the Estate’s Amended Counterclaims;

       D.      Award Plaintiffs their reasonable costs and attorneys’ fees incurred in prosecuting

the First Amended Complaint and having to defend against the Estate’s Amended Counterclaims,

pursuant to 17 U.S.C. § 505; and

       E.      Grant Plaintiffs such other and further relief as the Court deems just and proper.



Dated: February 11, 2020
       New York, New York

                                             Respectfully submitted,

                                             QUINN EMANUEL URQUHART & SULLIVAN, LLP


                                             By: /s/ Luke Nikas

                                                     Luke Nikas
                                                     Maaren A. Shah
                                                     Ryan A. Rakower
                                                     51 Madison Avenue, 22nd Floor
                                                     New York, NY 10010
                                                     (212) 849-7000
                                                     lukenikas@quinnemanuel.com
                                                     maarenshah@quinnemanuel.com
                                                     ryanrakower@quinnemanuel.com

                                                     Attorneys for Plaintiffs Morgan Art
                                                     Foundation Limited, Figure 5 Art LLC,
                                                     Shearbrook (US), LLC, RI Catalogue
                                                     Raisonné LLC, and Simon Salama-Caro




                                                16
